Citation Nr: 0334420	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-12 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected follicular adenoma of the right 
thyroid, postoperative status.  

2.  Entitlement to an extension of a temporary total rating 
based on convalescence following low back surgery beyond July 
1, 2003.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to April 
1975, from September 1976 to April 1978 and from November 
1986 to December 1986.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania which, in 
pertinent part, denied a compensable rating for follicular 
adenoma of the right thyroid, postoperative status 
(hereinafter thyroid condition).  Thereafter, the veteran 
relocated to Ohio, and his claims file was transferred to the 
RO in Cleveland, Ohio.

A review of the claims file reveals that additional VA and 
private treatment records (dated from January 2002 to 
December 2002) along with private physicians' statements 
(dated in December 2002 and January 2003) and lay statements 
(dated in October 2002) were received by the RO after the 
Statement of the Case (SOC) was issued in August 2002.  The 
veteran did not waive RO consideration of this evidence and a 
additional Supplemental Statement of the Case (SSOC) was not 
issued.  However, a careful reading discloses that such 
records and statements pertain to unrelated claims and do not 
provide specific information as to the veteran's service-
connected right thyroid condition.  As such, they are not 
"pertinent" to the issue of the veteran's entitlement to an 
increased rating for his service-connected thyroid condition.  
Therefore, there is no need to remand this case to the RO to 
seek a waiver from the veteran or to consider the recently 
received evidence.  See 38 C.F.R. §§ 19.31(b), 20.1304(a) 
(2003).  

The issue of entitlement to an extension of a temporary total 
rating beyond July 1, 2003 based on convalescence following 
low back surgery will be addressed in the Remand section of 
this decision.  


FINDINGS OF FACT

1.  The veteran's thyroid condition does not result in 
disfigurement of the head or neck.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's thyroid condition, so as 
to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
service-connected thyroid condition have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7902 (2003).

2.  The criteria for increased disability rating for right 
thyroid condition on an extraschedular basis have not been 
met.  38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a compensable 
disability rating for his service-connected thyroid 
condition.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the August 
2002 SOC.  Crucially, the RO informed the veteran of VA's 
duty to assist him in the development of his claim in a 
letter dated in December 2001.  This letter advised the 
veteran of the provisions relating to the VCAA, to include 
advising him that he could provide medical evidence showing 
that his service-connected condition had worsened.  

The record shows that the RO furnished the veteran a letter 
in December 2001 advising him of the provisions relating to 
the VCAA, to include advising him that he could provide the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who had treated him for 
the disorder at issue herein.  He was informed as well that 
he could provide VA authorization to obtain any private 
medical records by completing the appropriate forms (VA Form 
21-4142), copies of which were enclosed with the letter.  The 
Board notes that, even though the letter requested a response 
within 30 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  The one-
year period has now expired.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) held that 38 C.F.R. §§ 3.159(b)(1) and 
19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was notified properly 
of his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran has had two years 
to submit evidence in support of his claim (filed in November 
2001), and in fact, he has done so.  It now appears that VA 
has all the information needed to decide the case.   It 
therefore appears quite pointless to require VA to wait still 
longer to adjudicate this appeal when it is clear that no 
additional evidence is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on two 
occasions, in response to the SOC and the 90 day notice of 
transfer of the claims file to the Board that he had more 
time to submit evidence.  And presently, no additional 
evidence appears to be forthcoming more than a year after he 
was furnished the formal VCAA-notice letter in December 2001.  
Since the veteran has, as a matter of fact, been provided at 
least one year to submit evidence after the VCAA 
notification, and it is clear that he has nothing further to 
submit, the adjudication of his claim by the Board will 
proceed.

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claim. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA and private treatment records 
and a report of VA examination.  In his increased rating 
claim, filed in November 2001, the veteran reported that he 
had been under treatment by Dr. P.R. for increased thyroid 
problems.  The Board notes that pursuant to the veteran's 
claim treatment records were requested from Dr. P.R. and such 
records have been associated with the claims file.  There is 
no indication that there exists any other evidence which has 
a bearing on this case.  The veteran and his representative 
have pointed to none, and the Board has identified none.

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  

Specific rating criteria 

The veteran's right thyroid condition is currently evaluated 
as noncompensably disabling under Diagnostic Code 7902 
(nontoxic adenoma of the thyroid gland).  Under this code, a 
noncompensable evaluation is warranted when the disability is 
without disfigurement of the head or neck.  The next higher 
evaluation, 20 percent, is warranted with disfigurement of 
the head or neck.  If there are symptoms due to pressure on 
the adjacent organs, such as the trachea, larynx, or 
esophagus, evaluate under the diagnostic code for disability 
of that organ, if doing so would result in a higher 
evaluation than using diagnostic code 7902.  38 C.F.R. 
§ 4.119, Diagnostic Code 7902 (2003).

A 10 percent evaluation is warranted for hypothyroidism 
manifested by fatigability or where continuous medication is 
required for control. A 30 percent rating may be assigned 
where hypothyroidism is shown to be manifested by 
fatigability, constipation, and mental sluggishness. A 60 
percent rating is provided for hypothyroidism manifested by 
muscular weakness, mental disturbance, and weight gain. A 100 
percent rating is warranted where the disease is manifested 
by cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 
7903 (2003).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected right thyroid condition.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

The veteran's service medical records reveal that he was 
hospitalized in February 1974 after a nodule was identified 
on the right thyroid.  The mass was surgically excised and 
diagnosed as follicular adenoma of the thyroid.  There was no 
complications and no recurrence. 

In an April 1987 rating decision, service connection was 
awarded for right thyroid condition.  A noncompensable 
disability rating was assigned.  The rating has remained 
unchanged since.  

The veteran was afforded a VA examination in July 2001.  At 
that time, he did not report any complaints relative to the 
right thyroid condition.  Physical examination of the head, 
face and neck was unremarkable.  Physical examination of the 
nose, sinuses, mouth and throat was also unremarkable.  On 
evaluation of the respiratory system, the veteran denied 
cough or expectoration.  Auscultation revealed equal breath 
sounds that were symmetric bilaterally and without 
adventitious sounds.  The endocrine system was without 
clinical evidence of hypo or hyperthyroidism, pituitarism, 
adrenocorticoism or gonadotropism.  

Treatment records from Dr. P.R. dated in October and November 
2001 reflect a diagnosis of hypothyroidism.  A thyroid 
peroxidase test in November 2001 revealed a measurement of 
101 IU/mL, with a usual clinical range of 0 to 34.  No 
physical manifestations of hypothyroidism were noted.  The 
veteran had no difficulty with speech and there was full 
range of motion of the neck on clinical evaluation.  

The veteran filed his claim for an increased rating in 
November 2001.  As alluded to in the Introduction, although 
numerous medical records have been added to the file, none of 
them relate to the service-connected thyroid condition.  

Analysis

The veteran contends in essence that his right thyroid 
condition warrants a rating in excess of the currently 
assigned noncompensable rating.  He has provided no specific 
argument, aside from stating that he was treated by Dr. P.R.

Schedular rating

As noted above, according to Diagnostic Code 7902, a 20 
percent rating is warranted if there is disfigurement of the 
head or neck. Without such disfigurement, a noncompensable 
rating is assigned.  

In this case, the medical evidence, including VA examination 
in July 2001, showed no evidence of marked disfigurement of 
the head or neck.  Dr. P.R. specifically stated that there 
were no physical manifestations of hypothyroidism  

Further, there were no symptoms due to pressure on adjacent 
organs such as the trachea, larynx, or esophagus, which would 
allow for rating the disability under other diagnostic codes.  
In this regard, the July 2001 VA examination was 
unremarkable.  Evaluation of the respiratory system reflected 
no evidence of airway obstruction.  In addition, the private 
treatment record in November 2001 noted that the veteran had 
no difficulty with speech.  There is no suggestion of thyroid 
enlargement anywhere else in the record.  

Accordingly, the preponderance of the evidence is against 
assignment of a rating in excess of the currently assigned 
noncompensable evaluation.  



Consideration of other diagnostic codes

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, he is most appropriately rated under 
Diagnostic Code 7902 [nontoxic adenoma of thyroid gland].  
This is exactly congruent with the veteran's diagnosed 
disability.

The Board further notes that while private treatment records 
dated in 2001 reflect diagnosis of and treatment for 
hypothyroidism, service connection is currently not in effect 
for such condition.  Therefore, a rating under Diagnostic 
Code 7903 (hypothyroidism) is not warranted.  To the extent 
that the veteran believes that his hypothyroidism is 
secondary to the service-connected adenoma, he is free to 
file a claim of that basis.

The Board has the fundamental authority to decide a claim in 
the alternative. 
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995).  To the extent that the 
hypothyroidism identified by Dr. P.R. in 2001 may be deemed 
to be part of the service-connected thyroid disability, it 
would be rated as noncompensably disabling under Diagnostic 
Code 7902, since none of the manifestations of hypothyroidism 
referred to in the diagnostic code have been clinically 
identified.  See 38 C.F.R. § 4.31 (2003) [in every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met].  Indeed, the record is clear that no physical 
manifestations of hypothyroidism are present and no 
continuous medication is necessary.  With the exception of a 
few records of Dr. R.P. in 2001, there is no indication that 
the veteran has had any complaints pertaining to his thyroid 
condition since he left military service.   

The Board has identified no other diagnostic code which is 
potentially applicable to this claim.

Extraschedular consideration

In the August 2002 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2003) in connection with the issue on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the appellant's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2003).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that his right thyroid condition 
creates an exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his right thyroid condition.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for right thyroid condition since 
service.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability 
(i.e., beyond that already contemplated in the assigned 
evaluation).  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
medical evidence of record makes it clear that there are no 
manifestations of the veteran's thyroid disorder.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to a compensable disability rating for follicular 
adenoma of the right thyroid, postoperative status is denied.  


REMAND

The veteran is service connected for lumbar disc disease.  By 
a rating decision in March 2003, the RO granted a temporary 
total rating based on convalescence following low back 
surgery.  See 38 C.F.R. § 4.30 (2003).  The temporary total 
rating was effective from December 10, 2002 to June 30, 2003; 
thereafter, a 60 percent disability rating was assigned for 
the service-connected back disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective July 1, 2003.  

In a statement received in September 2003, the veteran 
expressed disagreement with the temporary total rating being 
terminated effective July 1, 2003.  He argued that the 
temporary total rating should be continued because he had not 
recovered and had not been evaluated by VA since the surgery.  
The Board construes this statement as a notice of 
disagreement with the March 2003 RO decision which terminated 
the temporary total rating after July 1, 2003.  See EF v. 
Derwinski, 
1 Vet. App. 324, 326 (1991) [VA's statutory duty to assist 
means that VA must liberally read all documents submitted to 
include all issues presented].  

Under these circumstances, the RO must issue a SOC.  The 
Court has found that in such a situation where a veteran has 
filed a timely NOD, the appellate process has commenced and 
the veteran is entitled to a SOC on the issue.  See Manlincon 
v. West, 12 Vet. App. 238 (1999); see also 38 U.S.C.A. 
§ 7105; Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [an appeal consists of a timely 
notice of disagreement in writing and, after a SOC has been 
furnished, a timely substantive appeal].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should issue to the veteran and his 
representative an SOC with respect to the 
issue of entitlement to an extension of a 
temporary total rating beyond July 1, 
2003 based on convalescence following low 
back surgery.  The SOC should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. § 
20.302(b).  Thereafter, only if an appeal 
has been perfected, this issue should be 
returned to the Board.

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



